___________

                              No. 95-3397
                              ___________

Metropolitan Life Insurance        *
Company,                           *
                                   *
          Appellee,                *
                                   *
     v.                            *
                                   *   Appeal from the United States
Frankie L. Earvin, Jr.; Annie      *   District Court for the
P. Earvin,                         *   Eastern District of Arkansas.
                                   *
          Appellants,              *             [UNPUBLISHED]
                                   *
Isabella Dallas, on behalf of      *
Erica Earvin,                      *
                                   *
          Appellee.                *

                              ___________

                  Submitted:    August 7, 1996

                        Filed: August 20, 1996
                             ___________
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

     Frankie L. Earvin, Jr., and Annie P. Earvin appeal from the
district court's1 grant of summary judgment in favor of
Metropolitan Life Insurance Co. in its action for declaratory
judgment. After carefully reviewing the record2 and the parties'
briefs, we conclude the judgment of the district court was correct.
Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The HONORABLE SUSAN WEBBER WRIGHT, United States District
Judge for the Eastern District of Arkansas.
     2
      We grant appellee's motion to supplement the record with a
copy of the Federal Employees Group Life Insurance Policy.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           2